10 So. 3d 707 (2009)
P.W., Mother and A.K., Father of L.K., a Child, Appellants,
v.
DEPARTMENT OF CHILDREN AND FAMILIES, et al., Appellees.
Nos. 5D09-13, 5D09-152.
District Court of Appeal of Florida, Fifth District.
May 29, 2009.
Carl S. New, Ocala, for Appellant, P.W., Mother of L.K., a Child.
Shannon Reynolds, Ocala, for Appellant, A.K., Father of L.K., a Child.
Patricia M. Propheter, West Palm Beach, for Appellee, Department of Children and Families.
Wendie Michelle Cooper, Orlando, for Appellee, Guardian ad Litem Program.
MONACO, J.
We are tasked with reviewing the final judgment terminating the parental rights of the natural parents of L.K., a child, and the permanent commitment of the child to the custody of the Department of Children and Family Services. We affirm.
The recognized standard of review requires this court to affirm the trial court's findings "[i]f, upon the pleadings and evidence before the trial court, there is any theory or principle of law which would support the trial court's judgment in favor of terminating ... parental rights." Kingsley v. Kingsley, 623 So. 2d 780, 787 (Fla. 5th DCA 1993), review denied, 634 So. 2d 625 (Fla.1994). We are not entitled to review the trial court's final order de novo, nor to reweigh the testimony and evidence given before the trial court, nor *708 to substitute our judgment for that of the trier of fact. In re Adoption of Baby E.A. W., 658 So. 2d 961, 967 (Fla.1995), cert. denied, 516 U.S. 1051, 116 S. Ct. 719, 133 L. Ed. 2d 672 (1996).
As there is sufficient competent evidence to sustain the trial court's findings and conclusions, we affirm the final judgment in all respects.
AFFIRMED.
GRIFFIN and ORFINGER, JJ., concur.